KINGSTONE COMPANIES, INC.
2014 EQUITY PARTICIPATION PLAN


1. Purpose.  The Kingstone Companies, Inc. 2014 Equity Participation Plan (the
“Plan”) is intended to advance the interests of Kingstone Companies, Inc. (the
“Company”) by inducing individuals or entities of outstanding ability and
potential to join and remain with, or provide consulting or advisory services
to, the Company or a parent or subsidiary of the Company, by encouraging and
enabling eligible employees, non-employee directors, consultants and advisors to
acquire proprietary interests in the Company, and by providing the participating
employees, non-employee directors, consultants and advisors with an additional
incentive to promote the success of the Company.  This is accomplished by
providing for the granting of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock and Stock Bonuses, as such
terms are defined in Section 2, to employees, non-employee directors,
consultants and advisors.  As used herein, the term “parent” or “subsidiary”
shall mean any present or future entity which is or would be a “parent
corporation” or “subsidiary corporation” of the Company as the term is defined
in Section 424 of the Code (as hereinafter defined) (determined as if the
Company were the employer corporation).
 
2. Definitions.  Capitalized terms not otherwise defined in the Plan shall have
the following meanings:
 
(a) “Award Agreement” shall mean a written agreement, as amended, in such form
as the Committee shall determine, that evidences the terms and conditions of a
Stock Award granted under the Plan.
 
(b) “Board” shall mean the Board of Directors of the Company.
 
(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(d) “Committee” shall mean a committee or subcommittee of the Board to whom
authority has been granted by the Board to make determinations with regard to
the Plan, which committee or subcommittee shall consist of at least two persons,
each of whom is intended to be an “outside independent director” to the extent
required by the rules and regulations of any established stock exchange or a
national market system, including, without limitation, The Nasdaq Stock Market
(“Nasdaq”), and an “outside director” to the extent required by Section 162(m)
of the Code.  If for any reason the appointed Committee does not meet the
requirements of Section 162(m) of the Code, such noncompliance shall not affect
the validity of Stock Awards, interpretations or other actions of the Committee.
 
(e) “Common Stock” shall mean the common stock, $.01 par value, of the Company.
 
(f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
(g)  “Fair Market Value” on a specified date means the value of a share of
Common Stock, determined as follows:
 
(i) if the Common Stock is listed on any established stock exchange or a
national market system, including, without limitation, Nasdaq, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the day immediately
preceding the day of determination (or, if the determination is made after the
close of business for trading, then on the day of determination) as reported in
The Wall Street Journal or such other source as the Committee deems reliable;
 
(ii) if the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day
immediately preceding the day of determination (or, if the determination is made
after the close of business for trading, then on the day of determination), as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or
 
(iii) in the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee under a method
that complies with Code Sections 422 and 409A, if applicable.
 
(h)  “Incentive Stock Option” shall mean an Option that is an “incentive stock
option” within the meaning of Section 422 of the Code and that is identified as
an Incentive Stock Option in the Award Agreement by which it is evidenced.
 
(i) “Nonstatutory Stock Option” shall mean an Option that is not an Incentive
Stock Option within the meaning of Section 422 of the Code.
 
(j) “Option” shall mean an Incentive Stock Option or a Nonstatutory Stock
Option.
 
(k) “Restricted Stock” shall mean an award of shares of Common Stock that is
subject to certain conditions on vesting and restrictions on transferability as
provided in Section 15 of the Plan.
 
(l) “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable Treasury
regulations thereunder.
 
(m) “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable Treasury regulations
thereunder.
 
(n) “Securities Act” shall mean the Securities Act of 1933, as amended.
 
 
2

--------------------------------------------------------------------------------

 
(o) “Stock Appreciation Right” or “SAR” shall mean a right to receive payment of
the appreciated value of shares of Common Stock as provided in Section 10 of the
Plan.
 
(p) “Stock Award” shall mean an Incentive Stock Option, a Nonstatutory Stock
Option, a Restricted Stock award, a Stock Appreciation Right or a Stock Bonus
award.
 
(q) “Stock Bonus” shall mean a bonus award payable in shares of Common Stock as
provided in Section 16 of the Plan.
 
3. Administration.  The Plan shall be administered by the Board or the
Committee.  All references in the Plan to the “Committee” shall be deemed to
refer to the “Board” if no committee is established for the purpose of making
determinations with respect to the Plan.  Except as herein specifically
provided, the interpretation and construction by the Committee of any provision
of the Plan or of any Stock Award granted under it shall be final and
conclusive, provided, that, with regard to any provision of this Plan or any
Award Agreement relating thereto that is intended to comply with Section 162(m)
of the Code, any such action by the Committee shall be permitted only to the
extent such action would be permitted under Section 162(m) of the Code.  The
Committee may, in its sole discretion, adopt special guidelines and provisions
for persons who are residing in or employed in, or subject to, the taxes of, any
domestic or foreign jurisdictions to comply with applicable tax and securities
laws of such domestic or foreign jurisdictions.  This Plan is intended to comply
with the applicable provisions of Section 162(m) of the Code with respect to
Awards intended to be “performance-based,” and this Plan shall be limited,
construed and interpreted in a manner so as to comply therewith.  The receipt of
a Stock Award by any members of the Committee shall not preclude their vote on
any matters in connection with the administration or interpretation of the Plan.
 
4. Shares Subject to the Plan.  The shares subject to Stock Awards granted under
the Plan shall be the Common Stock, whether authorized but unissued or held in
the Company’s treasury, or shares purchased from stockholders expressly for use
under the Plan.  The maximum number of shares of Common Stock which may be
issued pursuant to Stock Awards granted under the Plan shall not exceed in the
aggregate seven hundred thousand (700,000) shares.  The Company shall at all
times while the Plan is in force reserve such number of shares of Common Stock
as will be sufficient to satisfy the requirements of all outstanding Stock
Awards granted under the Plan. In the event any Option or SAR granted under the
Plan shall expire or terminate for any reason without having been exercised in
full or shall cease for any reason to be exercisable in whole or in part, the
unpurchased shares subject thereto shall again be available for Stock Awards
under the Plan.  In the event any shares of Restricted Stock are forfeited for
any reason or the right to receive any Stock Bonus is terminated for any reason,
the shares forfeited shall again be available for Stock Awards under the
Plan.  In the event shares of Common Stock are delivered to, or withheld by, the
Company pursuant to Section 13(b) or 29 hereof, only the net number of shares
issued, i.e., net of the shares so delivered or withheld, shall be considered to
have been issued pursuant to the Plan.
 
 
3

--------------------------------------------------------------------------------

 
5. Participation.  The class of individuals and entities that shall be eligible
to receive Stock Awards (“Grantees”) under the Plan shall be (a) with respect to
Incentive Stock Options, all employees of either the Company or any parent or
subsidiary of the Company, and (b) with respect to all other Stock Awards, all
employees and non-employee directors of, and consultants and advisors to, either
the Company or any parent or subsidiary of the Company; provided, however, no
Stock Award shall be granted to any such consultant or advisor unless (i) the
consultant or advisor is a natural person (or an entity wholly-owned, directly
or indirectly, by a natural person), (ii) bona fide services have been or are to
be rendered by such consultant or advisor and (iii) such services are not in
connection with the offer or sale of securities in a capital raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities.  The Committee, in its sole discretion, but subject to the
provisions of the Plan, shall determine the employees and non-employee directors
of, and the consultants and advisors to, the Company and its parents and
subsidiaries to whom Stock Awards shall be granted, and the number of shares to
be covered by each Stock Award grant, taking into account the nature of the
employment or services rendered by the individuals or entities being considered,
their annual compensation, their present and potential contributions to the
success of the Company, and such other factors as the Committee may deem
relevant.  For purposes hereof, a non-employee to whom an offer of employment
has been extended shall be considered an employee, provided that the Stock Award
granted to such individual shall not be exercisable or vest, in whole or in
part, for a period of at least one year from the date of grant and, in the event
the individual does not commence employment with the Company, the Stock Award
granted shall be considered null and void.
 
6. Award Agreement.  Each Stock Award granted under the Plan shall be authorized
by the Committee, and shall be evidenced by an Award Agreement which shall be
executed by the Company and, in the discretion of the Committee, by the
individual or entity to whom such Stock Award is granted.  The Award Agreement
shall specify the number of shares of Common Stock as to which the Stock Award
is granted, the period during which any Option or SAR is exercisable and the
option or base price per share thereof, the vesting periods for any Restricted
Stock or Stock Bonus, any performance-based vesting criteria (the “Performance
Goals”) and such other terms and provisions as the Committee may deem necessary
or appropriate, provided, that, with regard to any Stock Award that is intended
to comply with Section 162(m) of the Code, any applicable performance criteria
shall be based on one or more of the Performance Goals set forth in Exhibit A
hereto and no such Stock Awards other than Options or SARs shall be granted on
or after the fifth anniversary of the stockholder approval of the Plan unless
the Performance Goals set forth on Exhibit A are reapproved (or other designated
performance goals are approved) by the stockholders no later than the first
stockholder meeting that occurs in the fifth year following the year in which
stockholders approve the Performance Goals set forth on Exhibit A.  The terms of
an Award Agreement, including the option or base price per share for an Option
or SAR, may be amended from time to time upon the mutual written agreement of
the Company (as authorized by the Committee) and the Grantee.
 
7. Incentive Stock Options.  The Committee may grant Incentive Stock Options
under the Plan which are subject to the following terms and conditions and any
other terms and conditions as may at any time be required by Section 422 of the
Code:
 
 
4

--------------------------------------------------------------------------------

 
(a) No Incentive Stock Option shall be granted to individuals other than
employees of the Company or of a parent or subsidiary of the Company.
 
(b) Each Incentive Stock Option under the Plan must be granted prior to August
12, 2024, which is within ten years from the date the Plan was adopted by the
Board.
 
(c) The option price of the shares subject to any Incentive Stock Option shall
not be less than the Fair Market Value of the Common Stock at the time such
Incentive Stock Option is granted; provided, however, if an Incentive Stock
Option is granted to an individual who owns, at the time the Incentive Stock
Option is granted, more than 10% of the total combined voting power of all
classes of stock of the Company or of a parent or subsidiary of the Company (a
“10% Stockholder”), the option price of the shares subject to the Incentive
Stock Option shall be at least 110% of the Fair Market Value of the Common Stock
at the time such Incentive Stock Option is granted.
 
(d) No Incentive Stock Option granted under the Plan shall be exercisable after
the expiration of ten years from the date of its grant; provided, however, if an
Incentive Stock Option is granted to a 10% Stockholder, such Incentive Stock
Option shall not be exercisable after the expiration of five years from the date
of its grant.  Every Incentive Stock Option granted under the Plan shall be
subject to earlier termination as expressly provided in Section 12 hereof.
 
(e) For purposes of determining stock ownership under this Section 7, the
attribution rules of Section 424(d) of the Code shall apply.
 
8. Nonstatutory Stock Options.  The Committee may grant Nonstatutory Stock
Options under the Plan.  Nonstatutory Stock Options shall be subject to the
following terms and conditions:
 
(a) A Nonstatutory Stock Option may be granted to any individual or entity
eligible to receive an Option under the Plan pursuant to clause (b) of Section 5
hereof.
 
(b) Except as otherwise determined by the Committee, the option price of the
shares subject to a Nonstatutory Stock Option shall not be less than the Fair
Market Value of the Common Stock at the time such Nonstatutory Stock Option is
granted.
 
(c) No Nonstatutory Stock Option granted under the Plan shall be exercisable
after the expiration of ten years from the date of its grant.
 
9. Reload Options. The Committee may grant Options with a reload feature.  A
reload feature shall only apply when the option price is paid by delivery of
Common Stock (as set forth in Section 13(b)(ii)) or by having the Company reduce
the number of shares otherwise issuable to a Grantee (as provided for in the
last sentence of Section 13(b)) (a “Net Exercise”).  The Award Agreement for the
Options containing the reload feature shall provide that the Grantee shall
receive, contemporaneously with the payment of the option price in shares of
Common Stock or in the event of a Net Exercise, a reload stock option (the
“Reload Option”) to purchase that number of shares of Common Stock equal to the
sum of (i) the number of shares of Common Stock used to exercise the Option (or
not issued in the case of a Net Exercise), and (ii) with respect to Nonstatutory
Stock Options, the number of shares of Common Stock used to satisfy any tax
withholding requirement incident to the exercise of such Nonstatutory Stock
Option.  The terms of the Plan applicable to the Option shall be equally
applicable to the Reload Option with the following exceptions: (i) the option
price per share of Common Stock deliverable upon the exercise of the Reload
Option, (A) in the case of a Reload Option which is an Incentive Stock Option
being granted to a 10% Stockholder, shall be 110% of the Fair Market Value of a
share of Common Stock on the date of grant of the Reload Option and (B) in the
case of a Reload Option which is an Incentive Stock Option being granted to a
person other than a 10% Stockholder or is a Nonstatutory Stock Option, shall be
the Fair Market Value of a share of Common Stock on the date of grant of the
Reload Option; and (ii) the term of the Reload Option shall be equal to the
remaining option term of the Option (including a Reload Option) which gave rise
to the Reload Option.  The Reload Option shall be evidenced by an appropriate
amendment to the Award Agreement for the Option which gave rise to the Reload
Option.  In the event the exercise price of an Option containing a reload
feature is not paid in shares of Common Stock, the reload feature shall have no
application with respect to such exercise.
 
 
5

--------------------------------------------------------------------------------

 
10. Stock Appreciation Rights.
 
(a) The Committee may grant Stock Appreciation Rights to such persons eligible
under the Plan as the Committee may select from time to time.  SARs shall be
granted at such times, in such amounts and under such other terms and conditions
as the Committee shall determine, which terms and conditions shall be evidenced
under an Award Agreement, subject to the terms of the Plan. Subject to the terms
and conditions of the Award Agreement, an SAR shall entitle the Grantee to
exercise the SAR, in whole or in part, in exchange for a payment of shares of
Common Stock, cash or a combination thereof, as determined by the Committee and
provided for in the Award Agreement, equal in value to the excess of the Fair
Market Value of the shares of Common Stock underlying the SAR, determined on the
date of exercise, over the base amount set forth in the Award Agreement for the
shares of Common Stock underlying the SAR, which base amount shall not be less
than the Fair Market Value of such Common Stock, determined as of the date the
SAR is granted.  The Company may, in its sole discretion, withhold from any such
cash payment any amount necessary to satisfy the Company’s obligation for
withholding taxes with respect to such payment.
 
(b) No SAR granted under the Plan shall be exercisable after the expiration of
ten years from the date of its grant.
 
(c) All references in the Plan to “Options” shall be deemed to include “SARs”
where applicable.
 
11.  
Transferability of Options.

 
(a) No Option granted under the Plan shall be transferable by the individual or
entity to whom it was granted other than by will or the laws of descent and
distribution, and, during the lifetime of an individual, shall not be
exercisable by any other person, but only by him.
 
 
6

--------------------------------------------------------------------------------

 
(b) Notwithstanding Section 11(a) above, a Nonstatutory Stock Option granted
under the Plan may be transferred in whole or in part during a Grantee’s
lifetime, upon the approval of the Committee, to a Grantee’s “family members”
(as such term is defined in Rule 701(c)(3) of the Securities Act and General
Instruction A(1)(a)(5) to Form S-8) through a gift or domestic relations
order.  The transferred portion of a Nonstatutory Stock Option may only be
exercised by the person or entity who acquires a proprietary interest in such
Option pursuant to the transfer.  The terms applicable to the transferred
portion shall be the same as those in effect for the Option immediately prior to
such transfer and shall be set forth in such documents issued to the transferee
as the Committee may deem appropriate.  As used in the Plan, the terms “Grantee”
(when referring to an Option recipient) and “holder of an Option” shall refer to
the grantee of the Option and not any transferee thereof.
 
12. Effect of Termination of Employment or Death on Options.
 
(a) Unless otherwise provided in the Award Agreement and except as provided in
subsections (b) and (c) of this Section 12, if the employment of an employee by,
or the services of a non-employee director for, or consultant or advisor to, the
Company or a parent or subsidiary of the Company, shall terminate for any
reason, then his Option may be exercised at any time within three months after
such termination, subject to the provisions of subsection (d) of this Section
12.  For purposes of this subsection (a), an employee, non-employee director,
consultant or advisor who leaves the employ or services of the Company to become
an employee or non-employee director of, or a consultant or advisor to, a parent
or subsidiary of the Company or a corporation (or subsidiary or parent of the
corporation) which has assumed the Option of the Company as a result of a
corporate reorganization or like event shall not be considered to have
terminated his employment or services.
 
(b) Unless otherwise provided in the Award Agreement, if the holder of an Option
under the Plan dies (i) while employed by, or while serving as a non-employee
director for or a consultant or advisor to, the Company or a parent or
subsidiary of the Company, or (ii) within three months after the termination of
his employment or services for any reason, then such Option may, subject to the
provisions of subsection (d) of this Section 12, be exercised by the estate of
the employee or non-employee director, consultant or advisor, or by a person who
acquired the right to exercise such Option by bequest or inheritance or by
reason of the death of such employee or non-employee director, consultant or
advisor, at any time within one year after such death.
 
(c) Unless otherwise provided in the Award Agreement, if the holder of an Option
under the Plan ceases employment or services because of permanent and total
disability (within the meaning of Section 23(e)(3) of the Code) (“Permanent
Disability”) while employed by, or while serving as a non-employee director for
or consultant or advisor to, the Company or a parent or subsidiary of the
Company, then such Option may, subject to the provisions of subsection (d) of
this Section 12, be exercised at any time within one year after his termination
of employment, termination of directorship or termination of consulting or
advisory services, as the case may be, due to the disability.  Notwithstanding
the foregoing, in the event the Company is a party to an employment, consulting
or advisory agreement with a Grantee and such agreement provides for termination
of employment or engagement based upon a disability or other incapacity, then,
for such Grantee, a termination of employment or engagement for disability or
other incapacity pursuant to the provisions thereof shall be considered to be a
termination based upon Permanent Disability for purposes hereof.  Furthermore,
notwithstanding the foregoing, with respect to Stock Awards that are subject to
Section 409A of the Code, Permanent Disability shall mean that a Grantee is
disabled under Section 409A(a)(2)(c)(i) or (ii) of the Code.
 
 
7

--------------------------------------------------------------------------------

 
(d) An Option may not be exercised pursuant to this Section 12 except to the
extent that the holder was entitled to exercise the Option at the time of
termination of employment, termination of directorship, termination of
consulting or advisory services, or death, and in any event may not be exercised
after the expiration of the Option.
 
(e) For purposes of this Section 12, the employment relationship of an employee
of the Company or of a parent or subsidiary of the Company will be treated as
continuing intact while he is on military or sick leave or other bona fide leave
of absence (such as temporary employment by the Government) if such leave does
not exceed 90 days, or, if longer, so long as his right to reemployment is
guaranteed either by statute or by contract.
 
13. Exercise of Options.
 
(a) Unless otherwise provided in the Award Agreement, any Option granted under
the Plan shall be exercisable, subject to vesting, in whole at any time, or in
part from time to time, prior to expiration.  The Committee, in its absolute
discretion, may provide in any Award Agreement that the exercise of any Options
granted under the Plan shall be subject (i) to such condition or conditions as
it may impose, including, but not limited to, a condition that the holder
thereof remain in the employ or service of, or continue to provide consulting or
advisory services to, the Company or a parent or subsidiary of the Company for
such period or periods from the date of grant of the Option as the Committee, in
its absolute discretion, shall determine; and (ii) to such limitations as it may
impose, including, but not limited to, a limitation that the aggregate Fair
Market Value (determined at the time the Option is granted) of the Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any employee during any calendar year (under all plans of the Company and its
parents and subsidiaries) shall not exceed $100,000.  In addition, in the event
that under any Award Agreement the aggregate Fair Market Value (determined at
the time the Option is granted) of the Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by any employee
during any calendar year (under all plans of the Company and its parents and
subsidiaries corporations) exceeds $100,000, the Committee may, when shares are
transferred upon exercise of such Options, designate those shares which shall be
treated as transferred upon exercise of an Incentive Stock Option and those
shares which shall be treated as transferred upon exercise of a Nonstatutory
Stock Option.
 
(b) An Option granted under the Plan shall be exercised by the delivery by the
holder thereof to the Company at its principal office (attention of the
Secretary) of written notice of the number of shares with respect to which the
Option is being exercised.  Such notice shall be accompanied, or followed within
ten days of delivery thereof, by payment of the full option price of such
shares, and payment of such option price shall be made by the holder’s delivery
of (i) his check payable to the order of the Company, or (ii) previously
acquired Common Stock, the Fair Market Value of which shall be determined as of
the date of exercise (provided that the shares delivered pursuant hereto are
acceptable to the Committee in its sole discretion) or (iii) if provided for in
the Award Agreement, and subject to the provisions of applicable law, his check
payable to the order of the Company in an amount at least equal to the par value
of the Common Stock being acquired, together with a promissory note, in form and
upon such terms as are acceptable to the Committee, made payable to the order of
the Company in an amount equal to the balance of the exercise price, or (iv) by
the holder’s delivery of any combination of the foregoing (i), (ii) and
(iii).  Alternatively, if provided for in the Award Agreement, the holder may
elect to have the Company reduce the number of shares otherwise issuable by a
number of shares having a Fair Market Value equal to the exercise price of the
Option being exercised.
 
 
8

--------------------------------------------------------------------------------

 
14. Further Conditions of Exercise of Options.
 
(a) Unless prior to the exercise of the Option the shares issuable upon such
exercise have been registered with the Securities and Exchange Commission
pursuant to the Securities Act, the notice of exercise shall be accompanied by a
representation or agreement of the person or estate exercising the Option to the
Company to the effect that such shares are being acquired for investment
purposes and not with a view to the distribution thereof, and such other
documentation as may be required by the Company, unless in the opinion of
counsel to the Company such representation, agreement or documentation is not
necessary to comply with the Securities Act.
 
(b) If the Common Stock is listed on any securities exchange, including, without
limitation, Nasdaq, the Company shall not be obligated to deliver any Common
Stock pursuant to this Plan until it has been listed on each such exchange. In
addition, the Company shall not be obligated to deliver any Common Stock
pursuant to this Plan until there has been qualification under or compliance
with such federal or state laws, rules or regulations as the Company may deem
applicable.  The Company shall use reasonable efforts to obtain such listing,
qualification and compliance.
 
15. Restricted Stock Grants.
 
(a) The Committee may grant Restricted Stock under the Plan to any individual or
entity eligible to receive Restricted Stock pursuant to clause (b) of Section 5
hereof.
 
(b) In addition to any other applicable provisions hereof and except as may
otherwise be specifically provided in an Award Agreement, the following
restrictions in this Section 15(b) shall apply to grants of Restricted Stock
made by the Committee:
 
(i) No shares granted pursuant to a grant of Restricted Stock may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until, and
only to the extent that, such shares are vested.
 
(ii) Shares granted pursuant to a grant of Restricted Stock shall vest as
determined by the Committee, as provided for in the Award Agreement.  The
foregoing notwithstanding (but subject to the discretion of the Committee and
except as otherwise provided in the Award Agreement), a Grantee shall forfeit
all shares not previously vested, if any, at such time as the Grantee is no
longer employed by, or serving as a director of, or rendering consulting or
advisory services to, the Company or a parent or subsidiary of the Company.  All
forfeited shares shall be returned to the Company.
 
 
9

--------------------------------------------------------------------------------

 
(c) In determining the vesting requirements with respect to a grant of
Restricted Stock, the Committee may impose such restrictions on any shares
granted as it may deem advisable including, without limitation, restrictions
relating to length of service, corporate performance, attainment of individual
or group Performance Goals, federal or state securities laws and Rule 162(m) of
the Code, and may legend the certificates representing Restricted Stock to give
appropriate notice of such restrictions.  With regard to a Restricted Stock
Award that is intended to comply with Section 162(m) of the Code, to the extent
any such provision would create impermissible discretion under Section 162(m) of
the Code or otherwise violate Section 162(m) of the Code, such provision shall
be of no force or effect.  The applicable Performance Goals shall be based on
one or more of the performance criteria set forth in Exhibit A hereto. Any such
restrictions shall be specifically set forth in the Award Agreement.
 
(d) Certificates representing shares granted that are subject to restrictions
shall be held by the Company or, if the Committee so specifies, deposited with a
third-party custodian or trustee until lapse of all restrictions on the
shares.  After such lapse, certificates for such shares (or the vested
percentage of such shares) shall be delivered by the Company to the Grantee;
provided, however, that the Company need not issue fractional shares.
 
(e) During any applicable period of restriction, the Grantee shall be the record
owner of the Restricted Stock and shall be entitled to receive all dividends and
other distributions paid with respect to such shares while they are so
restricted.  However, if any such dividends or distributions are paid in shares
of Company stock or cash or other property during an applicable period of
restriction, the shares,  cash and/or other property deliverable shall be held
by the Company or third party custodian or trustee and be subject to the same
restrictions as the shares with respect to which they were issued.  Moreover,
the Committee may provide in each grant such other restrictions, terms and
conditions as it may deem advisable with respect to the treatment and holding of
any stock, cash or property that is received in exchange for Restricted Stock
granted pursuant to the Plan.
 
(f) Each Grantee making an election pursuant to Section 83(b) of the Code shall,
upon making such election, promptly provide a copy thereof to the Company.
 
16. Stock Bonus Grants.
 
(a) The Committee may grant Stock Bonus awards to such persons eligible under
the Plan as the Committee may select from time to time.  Stock Bonus awards
shall be granted at such times, in such amounts and under such other terms and
conditions as the Committee shall determine, which terms and conditions shall be
evidenced under an Award Agreement, subject to the terms of the Plan.  Upon
satisfaction of any conditions, limitations and restrictions set forth in the
Award Agreement, a Stock Bonus award shall entitle the recipient to receive
payment of a bonus described under the Stock Bonus award in the form of shares
of Common Stock of the Company.  Prior to the date on which a Stock Bonus award
is required to be paid under an Award Agreement, the Stock Bonus award shall
constitute an unfunded, unsecured promise by the Company to distribute Common
Stock in the future.
 
 
10

--------------------------------------------------------------------------------

 
(b) The Committee may condition the grant or vesting of Stock Bonus Awards upon
the attainment of specified Performance Goals set forth on Exhibit A as the
Committee may determine, in its sole discretion, provided that, to the extent
that such Stock Bonus Awards are intended to comply with Section 162(m) of the
Code, the Committee shall establish the objective Performance Goals for the
vesting of such Stock Bonus Awards based on a performance period applicable to
each Grantee or class of Grantees in writing prior to the beginning of the
applicable performance period or at such later date as permitted under Section
162(m) of the Code and while the outcome of the Performance Goals are
substantially uncertain.  Such Performance Goals may incorporate, if and only to
the extent permitted under Section 162(m) of the Code, provisions for
disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances.  To the extent any such provision
would create impermissible discretion under Section 162(m) of the Code or
otherwise violate Section 162(m) of the Code, such provision shall be of no
force or effect.  The applicable Performance Goals shall be based on one or more
of the performance criteria set forth in Exhibit A hereto.
 
(c) Shares granted pursuant to a Stock Bonus shall vest as determined by the
Committee, as provided for in the Award Agreement.  The foregoing
notwithstanding (but subject to the discretion of the Committee and except as
otherwise provided in the Award Agreement), a Grantee shall forfeit the right to
receive all shares not previously vested, if any, at such time as the Grantee is
no longer employed by, or serving as a director of, or rendering consulting or
advisory services to, the Company or a parent or subsidiary of the Company.
 
17. Adjustment Upon Change in Capitalization.
 
(a) In the event that the outstanding Common Stock is hereafter changed by
reason of reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, combination of shares, reverse split, stock
dividend or the like, an appropriate adjustment shall be made by the Committee
in the aggregate number of shares available under the Plan, in the number of
shares and option price per share subject to outstanding Options, in the number
of shares issuable pursuant to outstanding Stock Bonus grants, and in any
limitation on exerciseability referred to in Section 13(a)(ii) hereof which is
set forth in outstanding Incentive Stock Options.  If the Company shall be
reorganized, consolidated, or merged with another corporation, subject to the
provisions of Section 20 hereof, the holder of an Option shall be entitled to
receive upon the exercise of his Option, and the Grantee of a Stock Bonus shall
be entitled to receive upon satisfaction of any conditions, limitations and
restrictions set forth in the Award Agreement with respect to the Stock Bonus,
the same number and kind of shares of stock or the same amount of property, cash
or securities as he would have been entitled to receive upon the happening of
any such corporate event as if he had been, immediately prior to such event, the
holder of the number of shares covered by his Option or subject to the Stock
Bonus; provided, however, that, in such event, the Committee shall have the
discretionary power to take any action necessary or appropriate to prevent any
Incentive Stock Option granted hereunder which is intended to be an “incentive
stock option” from being disqualified as such under the then existing provisions
of the Code or any law amendatory thereof or supplemental thereto; and provided,
further, that in such event the Committee shall have the discretionary power to
take any action necessary or appropriate to prevent such adjustment from being
deemed or considered as the adoption of a new plan requiring shareholder
approval under Section 422 of the Code and the regulations promulgated
thereunder.
 
 
11

--------------------------------------------------------------------------------

 
(b) Any adjustment in the number of shares shall apply proportionately to only
the unexercised portion of the Option, or the unissued shares subject to an
outstanding Stock Bonus, granted hereunder.  If fractions of a share would
result from any such adjustment, the adjustment shall be revised to the next
lower whole number of shares.
 
18. Rights of Grantees.  The holder of an Option granted under the Plan shall
have none of the rights of a stockholder with respect to the Common Stock
covered by his Option until such Common Stock shall be transferred to him upon
the exercise of his Option.  The recipient of a Stock Bonus under the Plan shall
have none of the rights of a stockholder with respect to the Common Stock
covered by the Stock Bonus until the date on which the Grantee is entitled to
receive the Common Stock pursuant to the Award Agreement.
 
19. Restrictions Upon Shares; Right of First Refusal.
 
(a) No Grantee shall, for value or otherwise, sell, assign, transfer or
otherwise dispose of all or any part of the shares issued pursuant to the
exercise of an Option or received as Restricted Stock or pursuant to a Stock
Bonus (collectively, the “Shares”), or of any beneficial interest therein
(collectively a “Disposition”), except as permitted by and in accordance with
the provisions of the Plan.  The Company shall not recognize as valid or give
effect to any Disposition of any Shares or interest therein upon the books of
the Company unless and until the Grantee desiring to make such Disposition shall
have complied with the provisions of the Plan.
 
(b) No Grantee shall, without the written consent of the Company, pledge,
encumber, create a security interest in or lien on, or in any way attempt to
otherwise impose or suffer to exist any lien, attachment, levy, execution or
encumbrance on the Shares.
 
(c) If, at any time, a Grantee desires to make a Disposition of any of the
Shares (the “Offered Shares”) to any third-party individual or entity pursuant
to a bona fide offer (the “Offer”), he shall give written notice of his
intention to do so (“Notice of Intent to Sell”) to the Company, which notice
shall specify the name(s) of the offeror(s) (the “Proposed Offeror(s)”), the
price per share offered for the Offered Shares and all other terms and
conditions of the proposed transaction.  Thereupon, the Company shall have the
option to purchase from the Grantee all, but not less than all, the Offered
Shares upon the same terms and conditions as set forth in the Offer.
 
(d) If the Company desires to purchase all of the Offered Shares, it must send a
written notice to such effect to the Grantee within 30 days following receipt of
the Notice of Intent to Sell.
 
(e) The closing of any purchase and sale of the Offered Shares shall take place
60 days following receipt by the Company of the Notice of Intent to Sell.
 
 
12

--------------------------------------------------------------------------------

 
(f) If the Company does not elect to purchase all of the Offered Shares within
the period set forth in paragraph (d) hereof, no Shares may be purchased by the
Company, and the Grantee shall thereupon be free to dispose of such Shares to
the Proposed Offeror(s) strictly in accordance with the terms of the Offer.  If
the Offered Shares are not disposed of strictly in accordance with the terms of
the Offer within a period of 120 days after the Grantee gives a Notice of Intent
to Sell, such Shares may not thereafter be sold without compliance with the
provisions hereof.
 
(g) All certificates representing the Shares shall bear on the face or reverse
side thereof the following legend:
 
“The shares represented by this certificate are subject to the provisions of the
Stem Cell Assurance, Inc. 2010 Equity Participation Plan, a copy of which is on
file at the offices of the Company.”
 
(h) The provisions of this Section 19 shall only take effect if expressly
provided for in the particular Award Agreement, shall be of no force or effect
during such time that the Company is subject to the reporting requirements of
the Exchange Act pursuant to Section 13 or 15(d) thereof and shall be subject to
the provisions of any and all agreements hereafter entered into to which both
the Company and any Grantee are parties that provide for a right of first
refusal with respect to the Disposition of Shares.
 
20. Liquidation, Merger or Consolidation. Notwithstanding Section 13(a) hereof,
if the Board of Directors approves a plan of complete liquidation or a merger or
consolidation (other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), at least 50% of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger or consolidation), the Committee may,
in its sole discretion, upon written notice to the holder of an Option, provide
that the Option must be exercised within 20 days following the date of such
notice or it will be terminated.  In the event such notice is given, the Option
shall become immediately exercisable in full.
 
21. “Market Stand-off”.  No Grantee may, without the prior written consent of
the managing underwriter, do any of the following during the period commencing
on the date of the final prospectus relating to any underwritten public offering
of the Company’s Common Stock under the Securities Act (the “Public Offering”)
and ending on the date specified by the Company and the managing underwriter
(such period not to exceed 180 days; provided, however, that, if (a) during the
last 17 days of the initial lock-up period, the Company releases earnings
results or announces material news or a material event or (b) prior to the
expiration of the initial lock-up period, the Company announces that it will
release earnings results during the 15-day period following the last day of the
initial lock-up period, then in each case the lock-up period will be
automatically extended until the expiration of the 18-day period beginning on
the date of release of the earnings results or the announcement of the material
news or material event, as applicable): (i) lend; offer; pledge; sell; contract
to sell; sell any option or contract to purchase; purchase any option or
contract to sell; grant any option, right, or warrant to purchase; or otherwise
transfer or dispose of, directly or indirectly, any of the Shares held
immediately before the effective date of the registration statement for such
offering or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Stock or other securities, in cash,
or otherwise.  The foregoing provisions of this Section 21 shall be applicable
to the Grantees only if all officers, directors, and stockholders individually
owning more than 5% of the Company’s outstanding Common Stock are subject to the
same restrictions.  The underwriters in connection with such registration are
intended third-party beneficiaries of this Section 21 and shall have the right,
power, and authority to enforce the provisions hereof as though they were a
party to the Award Agreement executed pursuant hereto.  Each Grantee shall
execute such agreements as may be reasonably requested by the Company in
connection with such registration that are consistent with this Section 21 or
that are necessary to give further effect thereto.
 
 
13

--------------------------------------------------------------------------------

 
22. Effectiveness of the Plan.  The Plan was adopted by the Board on August 12,
2014 (the “Adoption Date”).   The Plan shall be subject to approval on or before
August 12, 2015, which is within one year of the Adoption Date, by the
affirmative vote of the holders of a majority of the votes of the outstanding
shares of capital stock of the Company present in person or represented by proxy
at a meeting of stockholders and entitled to vote thereon (or in the case of
action by written consent in lieu of a meeting of stockholders, the number of
votes required by applicable law to act in lieu of a meeting) (“Stockholder
Approval”).  In the event such Stockholder Approval is withheld or otherwise not
received on or before the latter date, the Plan and, unless otherwise provided
in the Award Agreement, all Options, SARs, Restricted Stock and rights to Bonus
Shares that may have been granted hereunder shall become null and void.
 
23. Termination, Modification and Amendment.
 
(a) The Plan (but not Options previously granted under the Plan) shall terminate
on August 12, 2024 (the “Termination Date”), which is within ten years from the
Adoption Date, or sooner as hereinafter provided, and no Stock Award shall be
granted after termination of the Plan.  The foregoing shall not be deemed to
limit the vesting period for Options, SARs, Restricted Stock or Stock Bonuses
granted pursuant to the Plan.
 
(b) The Plan may from time to time be terminated, modified, or amended  if
Stockholder Approval of the termination, modification or amendment is obtained.
 
(c) Notwithstanding paragraph (b) hereof, the Board of Directors may at any
time, on or before the Termination Date, without Stockholder Approval, terminate
the Plan, or from time to time make such modifications or amendments to the Plan
as it may deem advisable; provided, however, that the Board of Directors shall
not, without Stockholder Approval, (i) increase (except as otherwise provided by
Section 17 hereof) the maximum number of shares as to which Incentive Stock
Options may be granted hereunder, change the designation of the employees or
class of employees eligible to receive Incentive Stock Options, or make any
other change which would prevent any Incentive Stock Option granted hereunder
which is intended to be an “incentive stock option” from qualifying as such
under the then existing provisions of the Code or any law amendatory thereof or
supplemental thereto or (ii) make any other modifications or amendments that
require Stockholder Approval pursuant to applicable law, regulation or exchange
requirements, including, without limitation, Section 162(m) of the Code.  In the
event Stockholder Approval is not received within one year of adoption by the
Board of Directors of the change provided for in (i) or (ii) above, then, unless
otherwise provided in the Award Agreement (but subject to applicable law), the
change and all Stock Awards that may have been granted pursuant thereto shall be
null and void.
 
 
14

--------------------------------------------------------------------------------

 
(d) No termination, modification, or amendment of the Plan may, without the
consent of the Grantee to whom any Stock Award shall have been granted,
adversely affect the rights conferred by such Stock Award.
 
24. Not a Contract of Employment.  Nothing contained in the Plan or in any Award
Agreement executed pursuant hereto shall be deemed to confer upon any individual
or entity to whom a Stock Award is or may be granted hereunder any right to
remain in the employ or service of the Company or a parent or subsidiary of the
Company or any entitlement to any remuneration or other benefit pursuant to any
consulting or advisory arrangement.
 
25. Use of Proceeds.  The proceeds from the sale of shares pursuant to Stock
Awards granted under the Plan shall constitute general funds of the Company.
 
26. Indemnification of Board of Directors or Committee.  In addition to such
other rights of indemnification as they may have, the members of the Board of
Directors or the Committee, as the case may be, shall be indemnified by the
Company to the extent permitted under applicable law against all costs and
expenses reasonably incurred by them in connection with any action, suit, or
proceeding to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any rights
granted thereunder and against all amounts paid by them in settlement thereof or
paid by them in satisfaction of a judgment of any such action, suit or
proceeding, except a judgment based upon a finding of bad faith.  Upon the
institution of any such action, suit, or proceeding, the member or members of
the Board of Directors or the Committee, as the case may be, shall notify the
Company in writing, giving the Company an opportunity at its own cost to defend
the same before such member or members undertake to defend the same on his or
their own behalf.
 
27. Captions.  The use of captions in the Plan is for convenience.  The captions
are not intended to provide substantive rights.
 
28. Disqualifying Dispositions.  If Common Stock acquired upon exercise of an
Incentive Stock Option granted under the Plan is disposed of within two years
following the date of grant of the Incentive Stock Option or one year following
the issuance of the Common Stock to the Grantee, or is otherwise disposed of in
a manner that results in the Grantee being required to recognize ordinary
income, rather than capital gain, from the disposition (a “Disqualifying
Disposition”), the holder of the Common Stock shall, immediately prior to such
Disqualifying Disposition, notify the Company in writing of the date and terms
of such Disqualifying Disposition and provide such other information regarding
the Disqualifying Disposition as the Company may reasonably require.
 
 
15

--------------------------------------------------------------------------------

 
29. Withholding Taxes.
 
(a) Whenever under the Plan shares of Common Stock are to be delivered to a
Grantee upon exercise of a Nonstatutory Stock Option or to a Grantee of
Restricted Stock or a Stock Bonus, the Company shall be entitled to require as a
condition of delivery that the Grantee remit or, at the discretion of the
Committee, agree to remit when due, an amount sufficient to satisfy all current
or estimated future Federal, state and local income tax withholding
requirements, including, without limitation, the employee’s portion of any
employment tax requirements relating thereto.  At the time of a Disqualifying
Disposition, the Grantee shall remit to the Company in cash the amount of any
applicable Federal, state and local income tax withholding and the employee’s
portion of any employment taxes.
 
(b) The Committee may, in its discretion, provide any or all holders of
Nonstatutory Stock Options or Grantees of Restricted Stock or Stock Bonus with
the right to use shares of Common Stock in satisfaction of all or part of the
withholding taxes to which such holders may become subject in connection with
the exercise of their Options or their receipt of Restricted Stock or Stock
Bonus.  Such right may be provided to any such holder in either or both of the
following formats:
 
(i) The election to have the Company withhold, from the shares of Common Stock
otherwise issuable upon the exercise of such Nonstatutory Stock Option or
otherwise deliverable as a result of the vesting of Restricted Stock or the
satisfaction of the conditions, limitations and restrictions with respect to a
Stock Bonus, a portion of those shares with an aggregate fair market value equal
to the percentage of the withholding taxes (not to exceed 100%) designated by
the holder.
 
(ii) The election to deliver to the Company, at the time the Nonstatutory Stock
Option is exercised or Restricted Stock is granted or vested or the conditions,
limitations and restrictions are satisfied for a Stock Bonus, one or more shares
of Common Stock previously acquired by such holder (other than in connection
with the Option exercise or Restricted Stock or Stock Bonus grant triggering the
withholding taxes) with an aggregate Fair Market Value equal to the percentage
of the withholding taxes (not to exceed 100%) designated by the holder.
 
(c) Notwithstanding the foregoing, the Committee may, in its discretion, permit
the use of shares of Common Stock, as provided for in paragraph (b) hereof, to
satisfy income tax liabilities of the Grantee in excess of withholding tax
requirements provided that such additional income tax liabilities are reasonably
likely to be incurred by the Grantee.
 
30. Section 409A of the Code.  Although the Company does not guarantee the
particular tax treatment of Stock Awards granted under the Plan, Stock Awards
made under the Plan are intended to comply with, or be exempt from, the
applicable requirements of Section 409A of the Code and the Plan and any Award
Agreement hereunder shall be limited, construed and interpreted in accordance
with such intent.  To the extent that any Stock Award is subject to Section 409A
of the Code, it shall be paid in a manner that will comply with Section 409A of
the Code, including proposed, temporary or final regulations or any other
guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto.  In no event whatsoever shall the Company or any
of its affiliates be liable for any additional tax, interest or penalties that
may be imposed on a Grantee by Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code or this Section 30.
Notwithstanding anything in the Plan or in a Stock Award to the contrary, the
following provisions shall apply to any Stock Award granted under the Plan that
constitutes "non-qualified deferred compensation" pursuant to Section 409A of
the Code (a “409A Covered Award”):
 
 
16

--------------------------------------------------------------------------------

 
(a) A termination of employment shall not be deemed to have occurred for
purposes of any provision of a 409A Covered Award providing for payment upon or
following a termination of the Grantee’s employment unless such termination is
also a "Separation from Service" within the meaning of Code Section 409A and,
for purposes of any such provision of a 409A Covered Award, references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service. Notwithstanding any provision to the contrary in the Plan or the
Stock Award, if the Grantee is deemed on the date of the Grantee’s termination
of service to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B) and using the identification methodology selected by
the Company from time to time, or if none, the default methodology set forth in
Code Section 409A, then with regard to any such payment under a 409A Covered
Award, to the extent required to be delayed in compliance with Code Section
409A(a)(2)(B), such payment shall not be made prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of the Grantee’s
Separation from Service, and (ii) the date of the Grantee’s death.  All payments
delayed pursuant to this Section 30 shall be paid to the Grantee on the first
day of the seventh month following the date of the Grantee’s Separation from
Service or, if earlier, on the date of the Grantee’s death.
 
(b) Whenever a payment under a 409A Covered Award specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
 
(c) If under a 409A Covered Award an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.
 
31. Other Provisions.  Each Stock Award under the Plan may contain such other
terms and conditions not inconsistent with the Plan as may be determined by the
Committee, in its sole discretion.  Notwithstanding the foregoing, each
Incentive Stock Option granted under the Plan shall include those terms and
conditions which are necessary to qualify the Incentive Stock Option as an
“incentive stock option” within the meaning of Section 422 of the Code and the
regulations thereunder and shall not include any terms and conditions which are
inconsistent therewith.
 
32. Governing Law.  The Plan shall be governed by, and all questions arising
hereunder shall be determined in accordance with, the laws of the State of
Delaware, excluding choice of law principles thereof.
 
 
17

--------------------------------------------------------------------------------

 
Exhibit A
PERFORMANCE GOALS


Performance Goals for the purposes of the vesting of performance-based Stock
Awards shall be based upon one or more of the following business criteria (which
may be determined for these purposes by reference to (i) the Company as a whole,
(ii) any of the Company’s subsidiaries, operating divisions, regional business
units or other operating units, or (iii) any combination thereof): profit before
taxes, stock price, market share, gross revenue, net revenue, pre-tax income,
operating income, cash flow, earnings per share, return on equity, return on
invested capital or assets, cost reductions and savings, return on revenues or
productivity, or any other business criteria the Committee deems appropriate,
which may be modified at the discretion of the Committee to take into account
significant nonrecurring items, or an event or events either not directly
relating to the operations of the Company or not within the reasonable control
of the Company’s management, or a change in accounting standards required by
generally accepted accounting principles, or which may be adjusted to reflect
such costs or expenses as the Committee deems appropriate.



